                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

 Mark Lee,                                         C/A No. 3:18-cv-03606-TLW-KFM

                Plaintiff,

        v.
                                                                       ORDER
 Dr. Mark T. Esper, Secretary U.S.
 Department of the Army,

                Defendant.



       Plaintiff Mark Lee filed this action on December 31, 2018, pursuant to Title VII of the

Civil Rights Act of 1964. ECF No. 1. In his complaint, the plaintiff alleges that the defendant

created a hostile work environment and then terminated him for false and pretextual reasons

because he engaged in protected activity. On April 25, 2019, the defendant filed a partial motion

to dismiss seeking dismissal of plaintiff’s retaliatory discharge claim. ECF No. 6. This matter now

comes before this Court for review of the Report and Recommendation (“Report”) filed on August

13, 2019, by United States Magistrate Judge Kevin McDonald, ECF No. 21. In the Report, the

Magistrate Judge recommends that the Court deny the defendant’s partial motion to dismiss. Id.

The deadline to file objections to the Report was August 27, 2019. The defendant did not file any

objections to the Report. This matter is now ripe for disposition.

       The Court is charged with conducting a de novo review of any portion of the Report to

which a specific objection is registered, and may accept, reject, or modify, in whole or in part, the

recommendations contained therein. 28 U.S.C. § 636. However, in the absence of objections to the

Report, the Court is not required to give any explanation for adopting the Magistrate Judge’s
recommendation. See Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). In such a case, “a district

court need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

       After careful consideration of the Report, the relevant filings, and Nealon v. Stone, 958

F.2d 584 (4th Cir. 1992), and without objection to the report, the Court accepts the detailed legal

analysis by the Magistrate Judge. Accordingly, the Court hereby ACCEPTS the Report, ECF No.

21. For the reasons stated in the Report, the defendant’s partial motion to dismiss, ECF No.6, is

DENIED.

       IT IS SO ORDERED.


                                                              s/Terry L. Wooten____________
                                                              Senior United States District Judge
January 2, 2020
Columbia, South Carolina
